o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------- -------------------- cc tege eb qp4 conex-110698-16 number release date uil the honorable lois capps member u s house of representative sec_1411 marsh street suite san luis obispo ca attention dear representative capps i am responding to your inquiry dated date on behalf of your constituent ---- ------------------- ------------------ asked about the rules for qualified charitable distributions qcds described in sec_408 of the internal_revenue_code code a qcd is a distribution from an individual_retirement_arrangement ira directly to a qualified charitable_organization after the ira owner reaches age 70½ the ira owner can exclude up to dollar_figure of the distribution from income the qcd provision was added to the code in as a temporary provision that was effective for only and congress has extended it several times since with the last extension expiring in however the protecting americans from tax hikes act enacted date made the provision authorizing qcds permanent to be excludable from income or tax-free a qcd must be transferred directly to the qualified charitable_organization the trustee can do this or the issuer in the case of an individual_retirement_annuity by wiring the funds or sending a check to the charity alternatively the trustee or issuer can issue a check made payable to the charity and give it to the ira owner for delivery to the charity you can find more information on qcds in publication 590-b distributions from individual_retirement_arrangements iras which is available on our website at www irs gov publications p590b conex-110698-16 i hope this information is helpful if you have questions please call me or ----------- -------------------- sincerely at -------- ---------- joyce kahn acting branch chief qualified_plans branch employee_benefits tax exempt and government entities
